 USDC IN/ND case 3:21-cv-00037-JD-MGG document 4 filed 01/19/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

                 Petitioner,

                        v.                          CAUSE NO. 3:21-CV-37-JD-MGG

 WARDEN,

                 Respondent.

                                  OPINION AND ORDER

          Randy Russell Ybarra, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge a prison disciplinary hearing where a Disciplinary Hearing

Officer (DHO) found him guilty of Battery in violation of Indiana Department of

Correction offense B-212 on February 17, 2020. However, the petition says he was not

punished with either the loss of Earned Credit Time or a demotion in Credit Class. ECF

1 at 1.

          A prison disciplinary action can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because the duration of his confinement was

not lengthened as a result of this prison disciplinary proceeding, this case must be

dismissed.

          However, before doing so, one other issue needs to be addressed. Ybarra alleges

he was moved from segregation to general population on December 3, 2020, and is in
 USDC IN/ND case 3:21-cv-00037-JD-MGG document 4 filed 01/19/21 page 2 of 2


danger of being attacked by other inmates. Therefore, a copy of this order and the

petition will be sent to the Warden so he can take appropriate action.

       If Ybarra wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because, pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this case

could not be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask

the United States Court of Appeals for leave to proceed in forma pauperis by filing a

motion with the Circuit Court along with a copy of this order demonstrating that he has

already been denied leave to proceed in forma pauperis by the District Court.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas Corpus

Rule 4;

       (2) DIRECTS the clerk to enter judgment;

       (3) DENIES the Petitioner leave to proceed in forma pauperis on appeal; and

       (4) DIRECTS the clerk to fax or email a copy of this order and the petition (ECF 1

at 1-3) to both the Indiana State Prison Warden and the Indiana Department of

Correction.

       SO ORDERED on January 19, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
